DETAILED ACTION
This is in response to Application # 16/788,512.  Claims 1-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 4, 10, 16, and 22 are objected to because of the following informalities:  The phrase “… included the plurality of uplink signals …” should be corrected to recite “… included in the plurality of uplink signals ….” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 13-16, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Fertonani (US 2017/0373890) hereafter Ferto.

Regarding Claim 1,
A method for transmitting signals by a first device of a base station transmitting and receiving signals of a wireless communication system, the method comprising: 

receiving a plurality of uplink signals from a plurality of terminals [Ferto: 0061; the RAN 300 includes multiple BBUs 360 in a data center 310 that are coupled to multiple RRUs 330 through a shared non-deterministic fronthaul link 335; each RRU 330 is coupled to at least one antenna 331 to communicate with wireless terminals, or user equipment (UE)]; 

identifying uplink transmission shaping information to be applied to the plurality of uplink signals [Ferto: 0106; a size of the buffer 737 may be adapted based on a fronthaul quality indicator or information received from the BBU 760; 0107; the BBU 760 can determine an indicator of fronthaul link quality, and dynamically change one or more parameters of the RAN 700 based on the indicator; the one or more parameters of the RAN 700 may include frequency-domain allocation size, modulation and coding schemes, number of users, number of grants, pattern of usable subframe, anticipation of scheduling with respect to a time index it refers to, or any combination thereof; 0128; the fronthaul downlink information received may include a tonemap descriptor describing a set of tones to be used to generate the radio for a particular time period; 0129; the fronthaul downlink information may include real-valued frequency-domain information, complex frequency-domain information and/or pairs of in-phase and quadrature time-domain data, and the pairs are associated with particular time periods]; and 

transmitting the plurality of uplink signals to a second device by applying the uplink transmission shaping [Ferto: 0109; the at least one tone is included in a set of receivable tones identified based on setup information received from the BBU and is excluded from a subset of tones identified by a tonemap descriptor received from the BBU; 0121; circuitry to select 934 first information related to the first set of reportable tones in the frequency-domain information associated with a first period of time to be included in the fronthaul uplink information and circuitry to select 934 second information related to the second set of reportable tones in the frequency-domain information associated with a second period of time to be included in the fronthaul uplink information; the first set of reportable tones and the second set of reportable tones are different subsets of the set of received tones; 0153; descriptors may describe either consecutive tones, regularly spaces tones, bitmaps, or the like], 

wherein the uplink transmission shaping information comprises information indicating a number of time intervals to transmit the plurality of uplink signals received discard information related to a first set of unreported tones, which are included in a set of receivable tones and the set of received tones, but excluded from a first set of tones, from first frequency-domain information associated with a first time period, and discard information related to a second set of unreported tones, which are included in the set of receivable tones and the set of received tones, but excluded from a second set of tones, from second frequency-domain information associated with a second time period; the information received from the BBU includes first information, received prior to the first time period, identifying the first set of tones associated with the first time period, second information, received prior to the second time period, identifying the second set of tones associated with the second time period, and setup information, received prior to the first time period and the second time period, identifying the set of receivable tones], and 

wherein, in case that the plurality of uplink signals are received by the first device for a first time duration, the plurality of uplink signals to which the uplink transmission shaping is applied are transmitted by the first device to the second device for a time duration determined based on the uplink transmission shaping information and the first time duration [Ferto: 0121; the control circuitry 990 identifies a first set of reportable tones based on a first tonemap descriptor included in the received information from the BBU, and provides the first set of reportable tones to the adaptive compression circuitry 930; the control circuitry 990 also identifies a second set of reportable tones based on a second tonemap descriptor included in the received information from the BBU and the first set of reportable tones in the frequency-domain information associated with a first period of time to be included in the fronthaul uplink information and circuitry to select 934 second information related to the second set of reportable tones in the frequency-domain information associated with a second period of time to be included in the fronthaul uplink information; the first set of reportable tones and the second set of reportable tones are different subsets of the set of received tones; 0122; select circuitry 934 is configured by the control circuitry 990 to discard information related to a first set of unreported tones from first frequency-domain information associated with a first time period, and discard information related to a second set of unreported tones from second frequency-domain information associated with a second time period]. 

Regarding Claim 2,
further comprising: receiving the uplink transmission shaping information from the second device [Ferto: 0188; the processor 1270 may also send tone information to the RRU over the fronthaul link 1235 that identifies a set of reportable tones to use in creation of the fronthaul uplink information and the tone information may include a first tonemap descriptor that describes a set of reportable tones associated with a first time period and a second tonemap descriptor that describes a set of reportable tones associated with a second time period]. 

Regarding Claim 3,
dynamically change one or more parameters of the RAN 700 based on the indicator; the one or more parameters of the RAN 700 may include frequency-domain allocation size, modulation and coding schemes, number of users, number of grants, pattern of usable subframe, anticipation of scheduling with respect to a time index it refers to, or any combination thereof; 0153; in UL, an allocation map similar to the one described for DL, for at least one slot or subframe, may be constructed by the BBU based on UL scheduling decisions (e.g., tones used by PUSCH allocations), presence of periodic feedbacks from UEs (e.g., tones used by PUCCH or SRS allocations), presence of PRACH opportunities, and the like; the BBU may provide the map over the fronthaul to the RRU for each slot or subframe in advance; 0238; so block 1505 can also be thought of as discarding a subset of the frequency-domain information that is related to the at least one tone of the set of received tones and including a remaining subset of the frequency-domain information in the fronthaul uplink information; the remaining subset of the frequency-domain information is related to tones of the set of received tones other than the at least one tone; thus, the method 1500 includes adapting the compressing based on the received information from the BBU]. 

Regarding Claim 4,
further comprising: identifying a priority of each channel and signal included the plurality of uplink signals, wherein the plurality of uplink signals to which the uplink transmission shaping is applied are transmitted to the second device based on the priority [Ferto: 0167; a complex entity such as an LTE slot or subframe may be described by multiple tonemap descriptors; all the protocol units whose role is to describe the tonemap are actually defined as a list of tonemap descriptors, where the order matters, in that lower-order descriptors have higher priority; 0153; in UL, an allocation map similar to the one described for DL, for at least one slot or subframe, may be constructed by the BBU based on UL scheduling decisions (e.g., tones used by PUSCH allocations), presence of periodic feedbacks from UEs (e.g., tones used by PUCCH or SRS allocations), presence of PRACH opportunities, and the like; the BBU may provide the map over the fronthaul to the RRU for each slot or subframe in advance; 0188; the processor 1270 may also send tone information to the RRU over the fronthaul link 1235 that identifies a set of reportable tones to use in creation of the fronthaul uplink information and the tone information may include a first tonemap descriptor that describes a set of reportable tones associated with a first time period and a second tonemap descriptor that describes a set of reportable tones associated with a second time period]. 

Regarding Claims 7-10, which recite a method having the same claim limitations as those in claims 1-4 above, the same rationale of rejection as presented above for claims 1-4 is applicable.
Regarding Claims 13-16, which recite a first device of a base station having the same claim limitations as those in claims 1-4 above, the same rationale of rejection as presented above for claims 1-4 is applicable.

Regarding Claims 19-22, which recite a second device of a base station having the same claim limitations as those in claims 1-4 above, the same rationale of rejection as presented above for claims 1-4 is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ferto in view of Park (US 2020/0145967).

Regarding Claim 6,
Ferto teaches:
wherein the priority of data for each of the terminals among the plurality of uplink signals is identified based on a quality of service (QoS) … related to the data for each of the terminals [Ferto: 0131; the interface circuitry may include a buffer 944 to hold irregularly sent uplink data for the fronthaul link 950 to enable a constant stream of information to be received from a radio frequency signal sent by the wireless terminal, with a size of the buffer 944 adapted based on a fronthaul link quality indicator or information received from the BBU; 0167; a complex entity such as an LTE slot or subframe may be described by multiple tonemap descriptors; all the protocol units whose role is to describe the tonemap are actually defined as a list of tonemap descriptors, where the order matters, in that lower-order descriptors have higher priority; 0188; the processor 1270 may also send tone information to the RRU over the fronthaul link 1235 that identifies a set of reportable tones to use in creation of the fronthaul uplink information and the tone information may include a first tonemap descriptor that describes a set of reportable tones associated with a first time period and a second tonemap descriptor that describes a set of reportable tones associated with a second time period]. 

However, Ferto does not explicitly teach QoS of a bearer related to the data for each of the terminals.


wherein the priority of data for each of the terminals among the plurality of uplink signals is identified based on a quality of service (QoS) of a bearer related to the data for each of the terminals [Park: 0458; the second access node (e.g., 3301, 3311, 3401, 3411) may allocate the second resources, for example, based on (e.g., after or in response) to receiving the data and/or based on (e.g., after or in response to) the data being associated with the bearer (e.g., for the priority service, with the QoS information) ; the second access node (e.g., 3301, 3311, 3401, 3411) may allocate the second resources for the first cell to enable uplink transmission of uplink data from the wireless device (e.g., 3305, 3315, 3405, 3415) to the first access node (e.g., 3303, 3313, 3403, 3413)].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Ferto and Park in order to achieve improved transmission quality and reliability [Park: 0350]

Regarding Claim 12, which recites a method having the same claim limitations as those in claim 6 above, the same rationale of rejection as presented above for claim 6 is applicable.

Regarding Claim 18, which recites a first device of a base station having the same claim limitations as those in claim 6 above, the same rationale of rejection as presented above for claim 6 is applicable.

Regarding Claim 24, which recites a second device of a base station having the same claim limitations as those in claim 6 above, the same rationale of rejection as presented above for claim 6 is applicable.

Allowable Subject Matter
Claims 5, 11, 17, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rajagopal (US 2019/0289497) teaches that the fronthaul split between is between the RU and the DU at the BBU, with the physical layer divided between the Lo PHY at the RU and the Hi PHY at the DU.  See para. [0120; Fig. 2B].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468